Citation Nr: 1550496	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  13-19 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for obstructive sleep apnea.  

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a bilateral ankle disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to a rating in excess of 30 percent for migraine headaches.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1998 to October 2003, and June 2007 to June 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and April 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The February 2012 rating decision denied service connection for a low back and bilateral ankle disability, and the April 2014 rating decision denied a claim for a rating for migraine headaches in excess of 30 percent and declined to reopen a previously denied claim of entitlement to service connection for sleep apnea.  An earlier rating decision, dated October 2011, denied service connection for sleep apnea and granted service connection for migraine headaches.  However, the Veteran did not file a notice of disagreement with that decision until May 2013.  A letter dated July 2013 notified the Veteran that this submission was untimely, and treated his notice of disagreement as a claim to reopen his previously denied sleep apnea claim.  The Veteran did not appeal the RO's decision as to timeliness of his notice of disagreement.  

Although the RO reopened the Veteran's claim of service connection for sleep apnea in its September 2014 statement of the case, the Board must also address the question of reopening before, if warranted, proceeding to the merits.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  By decision below, the Board is reopening the Veteran's claim.  The underlying issue of entitlement to service connection for sleep apnea, and service connection for bilateral ankle disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an unappealed October 2011 decision, the RO denied a claim of service connection for obstructive sleep apnea.  The Veteran did not timely appeal that decision, and new and material evidence was not received within one year of its issuance.

2.  The evidence submitted more than one year since the October 2011 RO decision is neither cumulative nor redundant of the record at the time of the prior final denial, and it raises a reasonable possibility of substantiating the claim of entitlement to service connection for obstructive sleep apnea.  

3.  The Veteran does not have a current low back disability.

4.  The Veteran's migraine headaches are not productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The October 2011 decision denying a claim of service connection for obstructive sleep apnea is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.200, 20.201, 20.302 (2015).

2.  The additional evidence received since the October 2011 decision is new and material, and the claim of service connection for obstructive sleep apnea is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).

4.  The criteria for a rating in excess of 30 percent for migraine headaches are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.124a, DC 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  As the determination on the claim to reopen is fully favorable, the Board need only address VCAA compliance in relation to the claim for an increased rating for migraine headaches and service connection for a low back disability.

The RO sent letters to the Veteran in September 2010 and September 2013, prior to the initial adjudication of his claims, giving him proper notice in satisfaction of the VCAA.  Specifically, the notices informed him of the evidentiary requirements for service connection and an increased rating, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Accordingly, the duty to notify is fulfilled.  

Regarding the duty to assist, all pertinent identified medical records have been obtained, to include VA and private treatment records, and there is no indication of any outstanding relevant evidence.  The Veteran was afforded VA examinations in October 2010 for his back and July 2013 for his headaches.  There is no indication that these examinations are inadequate.  Rather, they were based on a thorough examination of the Veteran with consideration of his reported symptoms, and include consideration of the other pertinent evidence of record.  Thus, the duty to assist is also satisfied.

II.  Claim to Reopen

In an October 2011 rating decision, the RO denied service connection for sleep apnea.  As noted in the Introduction, the Veteran did not submit a timely notice of disagreement within one year of that decision, and new and material evidence was not received within one year of its issuance.  Thus, the October 2011 rating decision is final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104 , 3.156(a)-(b), 20.302, 20.1103.

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Here, new and material evidence has been received.  The Veteran's claim for service connection was previously denied because there was no evidence of sleep apnea symptoms in service.  A November 2013 statement from the Veteran provides new details of asserted sleep apnea symptoms in service.  This is evidence that is both new and material.  Accordingly, the Veteran's claim is reopened.  

III.  Service Connection for a Low Back Disability

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. 

While a review of the Veteran's records demonstrates a history of low back pain, see, e.g., records from August 2012 and April 2013, there is no competent evidence of any current low back disability.  At the Veteran's October 2010 VA examination, the radiology report found satisfactory vertebral body heights and alignment, disc spaces were maintained, there was normal mineralization, non-obstructed bowel gas patterns, symmetrical SI joints, and intact lumbosacral junction.  The impression was a negative x-ray of the lumbar spine.  The examination itself found no abnormalities, and all ranges of motion were normal.  An addendum dated January 2012 stated that the Veteran had a normal back, with no diagnosis to explain his subjective complaints.  An August 2012 radiology report noted that two views of the lumbar spine demonstrated that vertebral bodies were normal in height and alignment, and that disc spaces and neural arches appeared unremarkable.  The conclusion was negative AP and lateral lumbar spine.  

A symptom such as pain, alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  See, e.g., Sanchez -Benitez v. West, 259 F.3d 1356 (Fed. Cir. 2001).  To the extent that the Veteran asserts he has a current low back disability, he is not competent to do so, as the ability to diagnose a current low back disability requires medical expertise. 

In the absence of proof of a present low back disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (Fed. Cir. 1992).  Accordingly, service connection must be denied.

IV.  Increased Rating for Migraine Headaches

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's migraine headaches are currently rated 30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100.  

Diagnostic Code 8100 provides that migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated at a maximum 50 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating," and neither has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

The Veteran's claim for an increased rating was filed on June 9, 2013.  Therefore, the appeal period under consideration is from June 9, 2012.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §3.400(o)(1),(2).  

Here, there is no question that the Veteran experiences very frequent prostrating and prolonged migraine headache attacks - this has been confirmed by both the Veteran's mother, a registered nurse, and the July 2013 VA examiner.  

The crux of the matter is whether such attacks are productive of severe economic inadaptability, as required for the next higher rating.  While the Veteran's mother generically noted in August 2013 that the Veteran's headaches negatively impact his ability to work, the Veteran himself specifically denied any time lost from work due to headaches during the July 2013 VA examination.  At the time of that examination, he was employed full time as a box trucker, working 12 or more hours daily at least five days a week, but looking for a new job where he could move around freely and not be restricted to sitting in a truck for long periods.  In addition to noting that he had not missed any work because of his headaches, the Veteran reported that his headaches are relieved with physical activity, namely riding his bike.  The examiner, who noted reviewing the Veteran's pertinent medical records and lay testimony, found "no functional impairments or disabilities that preclude the Veteran from maintaining his substantial and gainful employment in his current work type physical activities related to this service connected condition."  In an October 2014 VA neurology clinic note, the Veteran indicated that he had lost his job three months prior, but has since been working with his uncle laying brick.  The examining neurologist indicated no work restrictions as a result of his headaches, but instead encouraged daily exercise for stress relief.

Accordingly, the Board finds that the preponderance of the evidence reflects no severe economic inadaptability due to the Veteran's headaches.  As such, the benefit of the doubt doctrine does not apply, and a rating in excess of 30 percent is denied. 

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, the symptoms discussed by the Veteran, such as frequent and prostrating headache attacks, are specifically contemplated by the rating criteria; the evidence thus does not present such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Nor is there a showing of marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.    Therefore, referral for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

ORDER

As new and material evidence has been received, the claim for service connection for obstructive sleep apnea is reopened, and the appeal is granted to that extent only.

Entitlement to service connection for a low back disability is denied.

A rating in excess of 30 percent for migraine headaches is denied. 


REMAND

The Board apologizes for the delay, but additional development is required on the Veteran's remaining claims.

An addendum opinion is required for the Veteran's bilateral ankle claim.  VA treatment records note a history of ankle pain.  See, e.g., record from August 2012.  The October 2010 examination and January 2012 addendum found no ankle disability.  However, as noted by the Veteran's representative in the October 2015 appellate brief, an October 2010 radiology report noted that the Veteran had a small posterior and plantar calcaneal spur in his right ankle, and his left ankle had a minuscule posterior and plantar calcaneal spur.  It is unclear whether this record was considered.  An addendum is therefore needed as to whether these spurs are reflective of a current disability and, if so, whether they were incurred in service.  

Additionally, an addendum opinion is required as to the Veteran's sleep apnea claim.  In the October 2015 appellate brief, the Veteran's representative included internet articles from the National Institute of Health and the Mayo Clinic, with the former noting that sleep apnea often goes undiagnosed, and that many people with sleep apnea do not know that they have it.  As the Veteran asserts that he did not know that he had sleep apnea in service, but experienced sleep apnea symptoms therein, an addendum opinion should be provided that takes into consideration the Veteran's assertions and the articles provided by the Veteran's representative.  Updated VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all updated VA treatment records.  

2.  Then refer the Veteran's claims file to a physician for preparation of an addendum opinion as to the etiology of the Veteran's sleep apnea and current nature and etiology of the Veteran's bilateral ankle disabilities, if present.  The examiner is asked to review the claims folder an address the following.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

The examiner is requested to address the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea had its onset in service or is otherwise related to service?  In addressing this question, the examiner must consider National Institute of Health and Mayo Clinic articles provided by the Veteran's representative in October 2015, as well as the Veteran's November 2013 statement documenting sleep apnea symptoms in service.

(b) Please review the October 2010 radiology report noting a small posterior and plantar calcaneal spur in the right ankle, and a minuscule posterior and plantar calcaneal spur in the left ankle, and confirm whether the Veteran has a current bilateral ankle disability.  If so, please also opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability had its onset in service or is otherwise related to a disease or injury in service.

The examiner should provide a robust rationale for each opinion that takes into account all lay and medical evidence.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

3.  Then readjudicate the claims, and issue a supplemental statement of the case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


